DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 21, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 102 as being anticipated by Burge et al. (US 10,697,769).

With respect to claim 9, Burge et al. discloses a level comprising a level body (10, 12) comprising an upper surface (16); a lower surface (14) opposite the upper surface; a wall (44) extending between the upper surface and the lower surface, the wall defining an outwardly facing, left side surface and an outwardly facing, right side surface (Figure 1); a level vial (24) supported by the level body; and a protective outer cover (140) removably coupled to the level body comprising an outer surface (146); an inner surface (144); a body (112) between the outer surface and the inner surface; a pair of sidewalls (318, 355); and an end section (400), including a rounded outer surface extending outward away from the body of the protective outer cover, wherein the pair of sidewalls extend away from the end section (Figures 17 and 18).  

Referring to claim 11, Burge et al. sets forth a level wherein the end section (400) includes a width greater than a width of the body of the protective outer cover (Figures 17 and 18) and wherein the width of the end section provides a grip such that the upper surface of level body and a corner adjacent to the upper surface of the level body together act as a screeding tool.  


In regards to claim 12, Burge et al. teaches a level wherein the pair of sidewalls (318, 355) include a tapered thickness such that the thickness increases in a direction approaching the rounded outer surface of the end section.  

Allowable Subject Matter

Claims 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1 – 8 and 15 - 20 are allowed.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 8 are allowable over the Prior Art of Record because it fails to teach or suggest a level comprising a protective outer cover removably coupled to the level body comprising: an outer surface; an inner surface; a body between the outer surface and the inner surface; a pair of vertical sidewalls extending away from an end section; and a groove defined in the end section extending inward toward the body of the protective outer cover and extending lengthwise parallel to the longitudinal axis, wherein the groove is configured to engage an elongate workpiece in combination with the remaining limitations of the claims.
Claims 15 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a level comprising a protective outer sleeve removably coupled to the level body, the protective outer sleeve comprising: an outer surface; an inner surface configured to removably couple the outer protective sleeve to the level body, wherein the inner surface engages the level body such that the protective outer sleeve is permitted to slide along the level body and over the first end or the second end of the level body to remove the protective outer sleeve from the level body; a first end wall; and a second end wall opposite the first end wall; and a pair of vertical sidewalls extending away from the first and second end walls in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Torri (US Pub. No. 2020/0278198)
Torri et al. (US 10,612,914)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
June 11, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861